Parkhill, J.
The plaintiff in error was convicted of an assault with intent to murder and, from the judgment and sentence therein imposed, he seeks relief here by writ of error.
It is contended that the judgment should be reversed because the trial judge should have granted the motion for new trial upon the ground of newly discovered evidence. This motion has no other support than the affidavit of the defendant. In this affidavit the defendant sets forth that he can prove certain newly discovered facts by witnesses whose names are given, but he does not produce the affidavits of the witnesses themselves to *94the facts to which they are ready to testify, and he does not satisfactorily show why he can not do so. Upon such a showing as this, a new trial upon the ground of newly discovered evidence should not be granted. Jones v. State, 35 Fla. 289, 17 South. Rep. 284; Williams v. State, 53 Fla. 89, 43 South. Rep. 428.
There is evidence from which all the elements of the crime of which the defendant stands convicted may be legally inferred; and,_ as we cannot see, from the record before us, that the jury were not governed by the evidence adduced at the trial, we will not disturb the verdict merely because the evidence is conflicting. McDonald v. State, 56 Fla. 74.
The Judgment is affirmed.
Taylor and Hocker, JJ., concur.
Whitfield, C. J., and Shackleford and Cockrell, JJ., concur in the opinion.